DETAILED ACTION
Status of Claims
	Claims 1-25 are pending.
	Claims 1-10 and 24-25 are withdrawn from consideration. 

Examiner Interview
	On 23 February 2021, Mr. Nemazi confirmed that the elected group is Group II, claims 11-23 drawn to a method.  Although the response to the restriction filed indicated election of group II, the claim identifiers indicated that group I was elected.  In view of Mr. Nemazi’s confirmation of Group II election, Group II is being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 19 February 2021 is acknowledged.  The traversal is on the ground(s) that because Group II now includes the claim limitations of claim 1, the restriction can be withdrawn.  This is not found persuasive because Group I is directed towards product claims which can be made by another and materially different method.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 11 is objected to because of the following informalities:  the term “comprising” (line 3) may be more appropriately written as “comprises.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the terms “characterized in that” may be more appropriately written as “wherein”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the term “mg l-1” maybe be more appropriately written (e.g. mg l-1 or mg/l).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  consistency is suggested between “a layer of Cr” (line 8) and “the Cr layer” (line 10).  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the term “NiCl2” may be more appropriately written as NiCl2. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the term “A dm-2” may be more appropriately written (e.g. A dm-2 or A/dm2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the bath" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the coated object" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 17 and 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, claim 19 depends on claim 11.  Claim 11 does not include a step c.  It is unclear what step is being referred to. 
Regarding claim 20, claim 20 depends on claim 11.  Claim 11 does not include a step c.  It is unclear what step is being referred to. 
Claim 23 recites the limitation "the hardening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharif et al. (“Effect of heat treatment on microstructure of Cr-Ni-Fe coatings prepared by electrodeposition”, Materials Science Forum Vols. 163-165, 1994, pp. 633-638.) in view of He et al. (“Effect of Ni2+ on chromium electrodeposition in Cr(III) plating bath”, Advanced Materials Research Vols. 150-151, 2011, pp. 1555-1559).
Regarding claims 11 and 23, El-Sharif discloses a method of preparing Cr-Ni-Fe coatings by electrodeposition from a trivalent Cr bath wherein the coating has a hardness of 1600 HV and the coating inclusive of carbon (e.g. carbide) (abstract, Tables I and II “Hardness as a function of heat treatment”) (= a method for producing a chromium-based coating on an object by electroplating from a trivalent Cr bath, wherein the chromium-based coating comprises chromium, carbon, iron, wherein carbon is at least partially in the form of at least one of chromium carbide and wherein the hardness of the coating is at least 1,500 HV), wherein the method comprises the steps of:
Electroplating Cr-Ni-Fe from a CrCl3∙H2O containing electrolyte such that carbon is also present in the coating (abstract, “Hardness as a function of heat treatment”, Table I; i.e. El-Sharif discloses the ternary alloy with the presence of carbon) (= depositing a layer of Cr from a chromium bath on an object, the bath comprising at least one source of Cr, Ni cations, at least one source for carbon and at least one source for iron, so that nickel, carbon and iron are incorporated into the chromium layer); and
Subjecting the coating to heat between 400 to 800 ºC (abstract; the change to the mechanical and physical properties necessarily occurs) (= subjecting the coated object to at least one heat treatment at a temperature of 400 – 1,200 ºC, to amend the mechanical and physical properties of the coating). El-Sharif discloses a hardness of 1600 HV, however, El-Sharif is not explicit to the Vickers hardness standard identification, however, one of ordinary skill in the art would expect a reporting of a hardness of 1600 HV to be overlapping or close to the claimed range of at least 1500 HV with the indicated standard.  

He discloses a chromium Cr(III) electroplating bath including Ni2+ in a small amount (e.g. 0.03g/L abstract) for controlling the catalytic effect on electrodeposition Cr (III) ions (abstract). He teaches that Ni-rich coatings have high light reflection and unique magnetic characteristics while the hardness and corrosion resistance of Cr-Ni alloy coatings improved if Cr content is increased (i.e. lower Ni).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising 20 mg/L nickel cations because He teaches that controlling the amount of nickel within a chromium-nickel coating allows for the control over the properties of the coating such as light reflection, magnetic characteristics, hardness and corrosion resistance.  It would have therefore been obvious to adjust the amount of nickel present based on the desired properties of the coating. 
Regarding claim 14, He discloses electroplating at a current density between 6-10 A/dm2 (Table I).  The range of He and the claimed range overlap therefore a prima facie case of obviousness exists. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharif et al., in view of He et al. and in further view of Zhong et al. (“The electrodeposition of Ni-Fe-Cr alloy coatings on mild steel surfaces and evaluation of corrosion resistance”, Advanced Materials Research Vols. 785-786, 2013, pp. 948-952).
Regarding claim 12, El-Sharif and He disclose the claimed invention as applied above.  El-Sharif is silent in regards to the nickel source and He discloses the use of a nickel sulfate. The combination does not disclose the claimed nickel chloride as the nickel source. 
In the same or similar field of chromium alloy electroplating, Zhong discloses the use of a nickel chloride (Table I) as a source for forming a Ni-Fe-Cr alloy.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute one known nickel source for another to produce the same or similar predictable result. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharif et al., in view of He et al. and in further view of Schachameyer et al. (US 5,271,823).
Regarding claim 13, El-Sharif and He disclose the claimed invention as applied above.  El-Sharif discloses heating in an argon atmosphere.  The combination does not disclose heating in ambient atmosphere.
In the same or similar field of producing a chromium plated coating using trivalent chromium, Schachameyer discloses performing a post-electroplating heat treatment in either air or argon atmosphere (Col. 5 lines 54-60).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising heating in an ambient atmosphere because Schachameyer teaches post-electroplating of a chromium coating in either air or argon.  It would have been obvious to simply substitute one known atmosphere for another to produce the same or similar predictable result. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharif et al., in view of He et al. and in further view of Miettinen et al. (WO 2014/111624).
Regarding claims 15 and 16, El-Sharif and He disclose the claimed invention as applied above, although El-Sharif discloses a heat treatment, El-Sharif is silent in regards to the type of heater therefore in order to practice the invention of El-Sharif in view of He, one of ordinary skilled in the art would necessarily look to the art for workable heaters and arrive at a reference such as Miettinen.  Miettinen discloses a method for producing a chromium coating wherein the coating is heated by induction and subsequently cooled with water (Example 5).  Selection of a cooling duration in order to cool an object to a desired cooling amount would be an obvious engineering choice.    
Claims 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharif et al., in view of He et al. and in further view of Miettinen et al. (WO 2014/111616).
Regarding claims 17-20 and 22, El-Sharif and He disclose the claimed invention as applied above.  The combination does not disclose forming an additional layer as claimed.
In the same or similar field of producing chromium electroplated coatings, Miettinen discloses forming alternating layers of plated Ni-P and Cr and subsequently heat treating (abstract) in addition to forming a nickel layer to improve the hardness and wear of the coating (page 3, line 14-16, page 8 line 35 – page 9 line 35).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a method comprising a top layer or multiple layers including Ni-P and/or Ni because Miettinen discloses forming multiple layers of Cr, Ni and Ni-P to improve the wear resistance and hardness of the coating.  Regarding any duplication of parts or method steps, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Regarding any changes in sequence of prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).    
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Sharif et al., in view of He et al. and in further view of Nam et al. (KR 100503497).
Regarding claim 21, El-Sharif and He disclose the claimed invention as applied above.  The combination does not disclose a step of carburizing as claimed. 
Nam discloses in the field of forming chromium electroplated coatings, performing a carburization step to improve the corrosion resistance and wear of the chromium plating (page 4).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising carburizing an object because Nam teaches that performing a step of carburization improves the wear and corrosion resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795